Citation Nr: 0209574	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  96-36 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for residuals of a gunshot wound of Muscle Group V, 
left (major) arm.  

2.  Entitlement to a compensable evaluation for a scar, 
residual of a gunshot wound of Muscle Group V, left (major) 
arm.  

3.  Entitlement to service connection for a left primary 
writing tremor secondary to service-connected residuals of a 
gunshot wound of Muscle Group V, left (major) arm.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to June 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, that denied a disability rating in 
excess of 30 percent for residuals of a gunshot wound of 
Muscle Group V, left (major) arm.  The veteran was informed 
of this determination in a letter dated in June 1995.  In May 
1996, the Board received private medical reports pertaining 
to the veteran's left arm that the RO later construed as a 
notice of disagreement with the May 1995 rating decision.  In 
July 1996, the RO furnished the veteran and his 
representative a statement of the case.  The veteran 
perfected his appeal the following month.  

In December 1997, the Board remanded the case to the RO for 
further development.  In a rating decision dated in December 
1998, the RO granted service connection for a scar, residual 
of a gunshot wound of Muscle Group V, left (major) arm, and 
assigned a noncompensable rating for the scar from December 
19, 1994, the date of receipt of the claim.  The 
noncompensable rating has been continued.  The RO also denied 
service connection for a neurological condition of the left 
upper extremity and hand.  In February 1999, the veteran 
through his representative disagreed with the denial of 
service connection and with the noncompensable rating 
assigned for the scar.  In March 1999, the RO issued a 
statement of the case with respect only to the issue of a 
noncompensable rating for the scar.  In April 1999, the 
veteran perfected his appeal of this issue.  

In June 1999, the Board again remanded the case, directing 
the RO to issue a statement of the case on the issue of 
secondary service connection for the neurological condition 
of the left upper extremity and hand.  The Board took the 
position that this claim was inextricably intertwined with 
the claim for an increased rating for residuals of a gunshot 
wound of Muscle Group V, left (major) arm.  

The Board also requested that the RO determine whether a 
timely notice of disagreement was received with respect to 
the denial in the December 1998 rating decision of 
entitlement to service connection for a neurological 
condition of the left upper extremity and hand secondary to 
the service-connected gunshot wound residuals.  If the RO 
determined that a timely notice of disagreement was received, 
appropriate adjudicative action was to follow.  Following 
development requested in the June 1999 remand, and after the 
veteran had perfected an appeal of the issue of entitlement 
to service connection for a neurological condition of the 
left upper extremity and hand, the RO in January 2002 granted 
service connection for weakness of the left (major) ulnar 
nerve and denied service connection for primary writing 
tremor of the left arm.  This action granted the veteran's 
pending appeal for service connection for one neurological 
disability of the left arm, but denied another.  Accordingly, 
since the grant of service connection for one neurological 
disability did not abrogate the pending appeal for the other, 
the Board will address the primary writing tremor claim 
herein.  

The appellant failed to appear for a hearing before a member 
of the Board scheduled for July 10, 2002.  His representative 
has submitted a written argument on behalf of the appellant 
in lieu of a hearing.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's claim of entitlement to an increased rating 
for residuals of a gunshot wound of Muscle Group V, left 
(major) arm, was received on December 19, 1994.  

3.  The rating criteria that became effective on July 3, 
1997, are neither more nor less favorable to the veteran in 
this case in rating his service-connected residuals of a 
gunshot wound of Muscle Group V, left (major) arm.  

4.  The veteran is left handed.  

5.  The service-connected residuals of a gunshot wound of 
Muscle Group V, left (major) arm, are productive of no more 
than moderately severe impairment.  

6.  The service-connected scar, residual of a gunshot wound 
of Muscle Group V, left (major) arm, is well healed, 
nontender, and nonadherent and does not result in limitation 
of function of the left upper extremity.  

7.  It is not shown that the service-connected gunshot wound 
residuals of the left (major) arm caused or chronically 
worsened a primary writing tremor of the left hand.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for residuals of a gunshot wound of Muscle Group V, 
left (major) arm, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 4.73, Diagnostic 
Code 5305 (2001).  

2.  The criteria for a disability rating in excess of 30 
percent for residuals of a gunshot wound of Muscle Group V, 
left (major) arm, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 4.73, Diagnostic 
Code 5305 (effective prior to July 3, 1997).  

3.  The criteria for a compensable rating for a scar, 
residual of a gunshot wound of Muscle Group V, left (major) 
arm, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 4.31, 4.118, diagnostic codes 
7803, 7804, 7805 (2001).  

4.  A primary writing tremor of the left hand is not 
proximately due to or the result of service-connected 
residuals of a gunshot wound of Muscle Group V, left (major) 
arm.  38 U.S.C.A. § 1110, 5107 (West Supp. 2002); 38 C.F.R. § 
3.310(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002).  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, 
and 3.326) (regulations implementing the VCAA).  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not the subject of a final decision by VA as of 
that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2002); see Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); Bernklau v. Principi, 291 
F.3d 795, 803-6 (Fed. Cir. 2002).  

The veteran long ago established service connection for a 
gunshot wound of the left (major) arm by filing a formal 
claim for compensation that provided necessary information at 
that time.  His current claims are for increased ratings and 
secondary service connection, and no particular application 
forms are required.  Thus, there is no issue as to provision 
of a form or instructions for applying for the benefit.  38 
U.S.C.A. § 5102; 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(b)(2)).  

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  In July 1996, the RO sent the veteran 
and his representative a statement of the case with respect 
to the issue of entitlement to an increased rating for 
residuals of a gunshot wound of Muscle Group V, left (major) 
arm that, among other things, contained the criteria for 
rating gunshot wound residuals in effect prior to July 3, 
1997, specifically including the provisions of 38 C.F.R. § 
4.56(d) (indicia of severe muscle injury).  

The December 1997 remand requested that the RO address the 
issue of secondary service connection for a neurological 
condition and the issue of a separate compensable rating for 
the residual scar from the service-connected gunshot wound.  
The supplemental statement of the case issued to the veteran 
and his representative in January 1999 contained the criteria 
for rating muscle injuries that became effective on July 3, 
1997.  The statement of the case issued to the veteran and 
his representative in March 1999 contained the criteria for 
rating service-connected scar residuals.  Following the 
Board's remand in June 1999, the statement of the case issued 
to the veteran and his representative in May 1999 contained 
the legal criteria for establishing secondary service 
connection.  A supplemental statement of the case issued to 
the veteran and his representative in January 2002 addressed 
all three issues that remained in appellate status.  These 
documents also listed the evidence considered by the RO and 
the analysis of the facts as applied to the legal criteria 
set forth therein, thereby informing the appellant of the 
information and evidence necessary to substantiate his claim.  

In addition, the Board notified the appellant in its remands 
of December 1997 and June 1999 of the type of evidence 
necessary to substantiate his claims.  The RO has also 
informed the veteran in correspondence dated in December 
1997, May 1998, August 1998, and May 2000 of the type of 
evidence necessary to substantiate his claims.  In view of 
the foregoing, and in view of the exhaustive evidentiary 
development documented below, the Board also finds that the 
statutory and regulatory requirement that VA notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be obtained by VA 
is not an issue in this case.  See Quartuccio v. Principi, 
No. 01-997 (U.S. Vet. App. June 19, 2002).  VA has informed 
the appellant of the type of information and evidence 
necessary to substantiate his claims.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159(c), 
(d)).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  38 
U.S.C.A. § 5103A(b) and (c); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(c)(1-3)).  The evidence necessary to adjudicate the 
remaining issues on appeal, including private medical 
evidence identified by the veteran, has been obtained in this 
case.  No further development of information within the 
control of the government is necessary to an equitable 
disposition of this appeal.  Neither the veteran nor his 
representative has pointed to any such evidence that needs to 
be retrieved, and the Board is aware of none.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)(4)).  
The veteran has been afforded a series of VA examinations, 
including orthopedic and neurologic examinations.  These 
examinations were performed in April 1995, June and October 
1998, August 2000, and August 2001.  On four separate 
occasions, the RO returned the examination reports to the 
examiners as inadequate, and on each occasion, the examiner 
submitted an addendum to his report, usually elaborating on 
his initial findings and providing a more complete rationale 
for his conclusions.  In addition, relevant private medical 
evidence was submitted and considered.  The evidence for 
rating purposes is abundant, as is the evidence for deciding 
the secondary service connection claim.  Although some of 
this evidence is in some degree of conflict, the question 
that remains is an adjudicative, not a medical one.  Further 
remands for yet more elaborate opinions would do little to 
clarify the overall disability picture or to resolve the 
secondary service connection issue.  In these circumstances, 
the Board is called upon to resolve the conflicts in the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (Board has 
fact-finding authority to assess the quality of the evidence 
before it, including the duty to analyze its credibility and 
probative value, as well as authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).  The totality of the record demonstrates that VA 
has undertaken reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefits sought.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The requirements of the VCAA 
have essentially been met by the RO, and there would be no 
possible benefit in remanding this case for the RO to 
consider the requirements of the VCAA in the first instance.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Under these circumstances, adjudication of this 
appeal, without referral to the RO for initial consideration 
under the VCAA, poses no harm or prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  Additionally, the Board's consideration of 
the VCAA regulations in the first instance is not prejudicial 
to the veteran because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(2001), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disabilities at issue on this appeal.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating, the current level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The evidence in closest proximity to the recent 
claim is the most probative in determining the current extent 
of impairment.  Id.  

The record shows that the veteran sustained a gunshot wound 
of the left upper arm from an enemy machine gun on April 6, 
1945.  The wound was perforating and entered the arm on the 
lateral side and exited on the medial side of the arm.  The 
entry and exit wounds were said to be on the anterior portion 
of the arm.  A sulfa dressing was applied, and the veteran 
was evacuated to an evacuation hospital where the wound was 
debrided under anesthesia the day after he was wounded.  He 
was then transported through the hospital system until he was 
received in early May at a station hospital for 
rehabilitation, where the wound was described as moderately 
severe.  By late August 1945, he had a limited duty profile 
for his upper extremity.  On separation examination in June 
1946, a 1-inch by 1/2-centimeter gunshot wound of the left arm, 
which had been incurred in military service and was felt to 
be nonsymptomatic, was noted.  However, neurologic 
examination revealed loss of strength and grip of the left 
hand.  It was reported that the veteran had been on limited 
service since April 1945.  

On VA examination in July 1946, it was reported that the 
veteran had two scars on the flexor surface of the upper one-
third of the left arm as a result of a gunshot wound in 
service.  He was hospitalized for 3 1/2 months and was then 
returned to limited duty.  The points of entry and exit were 
both over the upper one-third of the biceps and were reported 
to be only 3/4 inches apart.  The entry wound was 1/2-inch to 
1/8-inch and was situated more on the medial and posterior 
aspect.  The scar was not adherent and was soft and 
asymptomatic.  The point of exit scar was more granular and 
measured 1 1/4-inches by 1/4-inch on the ventro-lateral aspect of 
the upper one-third of the left arm.  The scar was soft, not 
adherent, and asymptomatic.  

It was further reported that the veteran was left handed and 
that he complained that he got a pain mostly when he used his 
left arm in writing or in doing any kind of work.  He said 
the arm also hurt when it rained.  The veteran reported that 
objects fell out of his left hand when he held them for any 
length of time.  He complained that the wound caused some 
paralysis.  

It was noted on orthopedic consultation that the anterior 
aspect of the upper one-third of the left arm presented two 
scars, one a puncture type on the anteromedial aspect and the 
other about 1 by 1 1/2 inches on the "antero external" 
aspect.  Although there was no attachment to muscle, there 
was a depression of the biceps muscle under the scar.  On 
contracture of this muscle, there was an increase in the 
depression.  Flexion of the elbow against resistance was 
weakened, and there was a difference of 1/2 inch in the 
circumference of the arms at the level of the scar.  There 
was no apparent osseous involvement, and motion of the elbow, 
wrist and hand was normal.  It was reported that the veteran 
did not complain of any paresthesia but indicated that the 
extremity was weaker than the right.  The examiner stated 
that the left was the major arm.  The diagnosis of the 
orthopedic examiner was scar of the left arm with moderate 
disability to biceps muscle.  

A rating decision dated in August 1946 granted service 
connection for residuals of a gunshot wound of the left arm 
with moderate disability of the "triceps" muscle and 
assigned a 10 percent evaluation effective from separation.  

A rating decision dated in December 1947 reevaluated the 
service-connected gunshot wound residuals under the 
provisions of the rating schedule that became effective on 
April 1, 1946.  The service-connected gunshot wound was noted 
to be to the biceps muscle and continued to be classified as 
moderate.  A 10 percent rating was continued under Diagnostic 
Code 5305.  

However, a VA special orthopedic examination in June 1948 
culminated in findings of a 2-inch operational scar as a 
residual of the gunshot wound that was transverse along the 
upper one-third of the anterior aspect of the left arm.  The 
scar was well healed, slightly tender and not fixed.  
However, there was moderate fibrosis of the underlying biceps 
muscle with residuals of easy fatigability of the biceps.  

Based on these findings, the RO in July 1948 assigned a 30 
percent evaluation for residuals of an injury of Muscle Group 
V, left (major) arm, effective from separation.  

Additional service medical records received in November 1948 
show that in June 1945, while in rehabilitation training, the 
veteran was noted to have a very tender scar as a result of 
his gunshot wound.  However, a rating decision that month 
continued the 30 percent rating.  

On VA orthopedic examination in October 1959, the veteran 
complained that the gunshot wound scar was irritated and 
painful with changes in the weather.  He also complained that 
the left arm fatigued after he had been writing for a while.  
He stated that he could not lift much weight and that he was 
unable to throw a baseball properly with his left arm after 
he left service.  An examination revealed a circular scar 
about 1/2-inch in diameter on the anteromedial aspect; the 
other scar was 2 by 1/4-inches on the anterolateral aspect at 
the same level.  Both of these scars were well healed, but on 
palpation about the lateral scar, the veteran winced and 
complained of tenderness.  There was a definite depression 
extending across the juncture of the middle and upper thirds 
of the biceps muscle, and there was tenderness laterally on 
palpation of the biceps muscle.  There was quite a little 
fibrosis of the muscle, and when the arm was flexed, active 
retraction of the scar was noted.  The circumference of the 
mid-biceps level revealed it to be slightly smaller than that 
of the right arm, right measuring 12 1/2 and the left 12 1/4 
inches.  On tests in flexion and supination of the left arm 
against resistance, rather marked weakness was noted.  X-rays 
of the left arm revealed no definite evidence of bone 
pathology.  The diagnosis was scars of the left arm with 
tenderness and moderate disability to the biceps muscle.  

A rating decision dated in December 1959 continued the 30 
percent rating.  The veteran was notified of this 
determination later that month and of his appellate rights, 
but he did not initiate an appeal.  

The veteran reopened his claim for an increased rating for 
his service-connected gunshot wound residuals in December 
1994 and has continuously prosecuted the claim ever since.  

A.  Increased rating for residuals of a gunshot wound of 
Muscle Group V, left (major) arm

Under the rating schedule, a 30 percent evaluation is 
warranted for moderately severe injury to Muscle Group V of 
the dominant upper extremity.  A 40 percent evaluation 
requires severe injury.  38 C.F.R. § 4.73, Diagnostic Code 
5305.  

The muscles of Muscle Group V are the flexor muscles of the 
elbow:  Biceps; brachialis; and brachioradialis.  These 
muscles function in elbow supination, to stabilize the 
shoulder joint, and in flexion of the elbow.  Id.  

During the pendency of this appeal, the criteria for rating 
muscle injuries were amended effective July 3, 1997.  See 62 
Fed. Reg. 30,235 (June 3, 1997).  The amendments were made 
because medical science had advanced and commonly used 
medical terms had changed.  The intent of the amendment was 
to ensure that the rating schedule uses current medical 
terminology and unambiguous criteria and that it reflects 
medical advances that have occurred since the last review.  
Id.  The actual levels of disability rating remained the 
same.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant applies unless Congress provided otherwise 
or permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
1991) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, the Board must evaluate 
the veteran's claim for an increased rating from the 
effective date of the new criteria under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to the veteran, if indeed one is more 
favorable than the other.

Prior to July 3, 1997, the cardinal symptoms of muscle 
disability were weakness, fatigue-pain, and uncertainty of 
movement, while the cardinal signs of muscle disability were 
loss of power, lowered threshold of fatigue, and impairment 
of coordination.  38 C.F.R. § 4.54 (effective prior to July 
3, 1997).  On and after July 3, 1997, the cardinal signs and 
symptoms of muscle disability for rating purposes are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  38 
C.F.R. § 4.56(c).  

After a careful review of the record, the Board concludes 
that severe muscle disability is not demonstrated.  Although 
the veteran sustained a through-and-through wound from a 
machine gun bullet, the contemporaneous medical evidence 
shows that there was no evidence of artery or bone 
involvement.  Although the ulnar nerve of the left (major) 
arm was eventually associated with the service-connected 
gunshot wound, this neurological complication has been 
separately rated because it has been found to affect 
different functions.  See 38 C.F.R. § 4.55(a) (2001); 
38 C.F.R. § 4.55(g) (effective prior to July 3, 1997).  There 
has been no clinical or X-ray evidence a shattering bone 
fracture or open (compound) comminuted fracture with 
extensive debridement or prolonged infection.  There was no 
showing of sloughing of soft parts, and although the gunshot 
wound resulted in entry and exit scars, these scars were 
described on VA examinations in July 1946 and June 1948 as 
nonadherent.  Although the VA examiner in October 1959 
described a definite depression extending across the juncture 
of the middle and upper thirds of the left biceps muscle, 
with retraction of the scar when the arm was flexed, 
subsequent examinations have shown no clear-cut evidence of 
intermuscular binding.  Indeed, the postoperative scar has 
not been shown to be adherent.  

The record shows that the veteran was hospitalized for a 
prolonged period for treatment of the gunshot wound and that 
he exhibited many of the cardinal signs and symptoms of 
muscle disability, which are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (2001); 38 C.F.R. § 4.54 (effective prior to July 
3, 1997).  The fact that the veteran was placed on a limited 
duty profile until he was separated indicates that he was 
unable to keep up with work requirements.  38 C.F.R. § 
4.56(d)(4)(ii) (2001); 38 C.F.R. § 4.56(c), (d) (effective 
prior to July 3, 1997).  

However, objective findings demonstrating the presence of 
severe muscle injury are not shown.  Although the record 
shows that the scars are depressed, they have not been shown 
to be ragged or adherent indicating wide damage to muscle 
groups in the missile track.  It appears that only one Muscle 
Group was affected by the missile track.  The depression at 
the site of the missile track indicates loss of muscle 
substance, and the presence on examination in 1959 of quite a 
little fibrosis of the muscle, and active retraction of the 
scar when the arm was flexed, suggest muscles that swell and 
harden abnormally in contraction.  

However, the recent VA examinations have consistently shown 
only minor loss of muscle strength in the left upper 
extremity.  On VA examination in August 2000, the left upper 
extremity, the biceps, and the dorsiflexors of the wrist were 
4/5 compared with 5/5 on the right.  (Although grip and grasp 
were 3/5, this is essentially contemplated in the separate 
evaluation for the service-connected left ulnar nerve 
disability.)  There was no drift, tremor or atrophy.  There 
were no fasciculations.   

On VA neurologic examination in August 2001, the veteran's 
extremities revealed 5/5 strength throughout, except for the 
left upper extremity, which showed mild weakness of left 
grip, left apposition, and left abduction and adduction of 
the fingers.  Again, no atrophy or fasciculations were seen.  

These findings regarding left upper extremity strength have 
been relatively consistent for some time.  On VA orthopedic 
examination in June 1998, the veteran's extremities revealed 
5/5 strength on the right, with 4/5 strength in the left arm 
on dorsiflexion and 3/5 strength of pinch in the left hand.  
On VA orthopedic examination in October 1998, left upper 
extremity strength revealed 5/5 deltoid strength, 4+/5 biceps 
strength, 4/5 triceps strength, 5/5 wrist extensors, 4+/5 
wrist flexors, and 5/5 intrinsic.  He had decreased grip 
strength on the left compared to the right.  These findings 
are essentially consistent with those noted by a private 
orthopedic surgeon in a letter dated in April 1998, when it 
was reported that the veteran's left hand was slightly weaker 
than the right on clinical examination.  

Indeed, the findings regarding muscle strength on VA 
examination in April 1995 were also similar.  Left grip 
strength was 4/5 compared to the right, but muscle power in 
general appeared to be good.  There was no thenar muscle 
atrophy.  The veteran had good strength of adduction of all 
of his fingers and exhibited normal rotation of the forearm.  
Although he had some weakness of the flexors of the left 
elbow, which were 3/5 compared with the right, extensors of 
the left elbow showed good strength.  Dorsiflexion of the 
wrist was also strong, and he had normal movement of all of 
his fingers.  He could oppose his thumb to the rest of his 
fingers.  There was no atrophy of the deltoid muscles of his 
left arm.  He had normal motion of his left shoulder, with 
normal strength.  

Thus, although muscle strength of the left upper extremity is 
diminished, it is only slightly so.  No more than mild 
impairment is shown.  This is consistent with the recorded 
ranges of motion of the left arm, which have been relatively 
complete on examination.  

Normal flexion of the elbow is from zero degrees (arm at 
side) to 145 degrees; normal extension of the elbow is from 
145 to zero degrees.  38 C.F.R. § 4.71, Plate I (2001).  
Normal pronation of the forearm is from zero to 80 degrees; 
normal supination is from zero to 85 degrees.  Id.  

On VA examination in September 2000, the veteran had elbow 
flexion to 140 degrees and extension to zero degrees.  He had 
pronation to 85 degrees and supination to 80 degrees.  Thus, 
he lost only 5 degrees of full flexion and 5 degrees of full 
supination.  The loss of supination, which was attributed to 
the gunshot wound, was described by the examiner as "very 
mild".  These ranges of motion were essentially identical to 
those shown on VA orthopedic examination in October 1998.  
The private orthopedic surgeon reported in April 1998 that 
the veteran had good pronation and supination of the left 
wrist.  

Likewise, on VA examinations in August and September 2000, 
the veteran had full normal range of motion of the left 
shoulder, according to the examiner.  There is no weakness or 
instability of the shoulder joint.

The Board further notes that the record does not show severe 
impairment of the affected muscle with respect to endurance 
and coordinated movements compared with the corresponding 
muscles of the uninjured side.  When seen in the Adult 
Neurology Clinic of The Johns Hopkins Hospital in September 
1995, his coordination examination showed a normal finger-to-
nose test, with only slightly slowed rapid alternating 
movements bilaterally.  There were no localizing coordination 
signs.  His deep tendon reflexes were 2+ in his biceps, 
triceps, and brachioradialis muscles.  The VA examiner in 
October 1998 stated that there was no evidence of any of the 
joints being affected by the gunshot wound or any signs of 
incoordination or easy fatigability.  There was no ankylosis 
or any other residual related to the gunshot wound.  The 
orthopedic examiner in August 2000 also found that no joint 
exhibited weakened movement, excess fatigability or 
incoordination.  The veteran's pain did not appear terribly 
severe and was relatively stable.  The examiner felt that 
there should be no additional functional loss during 
exacerbations.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.40, 4.45 (2001).  Although the examiner felt 
that the veteran exhibited muscle weakness as a consequence 
of his gunshot wound, this was manifested primarily by 
difficulty with his grip, grasp, and fine and gross 
manipulations.  This difficulty of incoordination, however, 
is not part of the function of Muscle Group V.  See 38 C.F.R. 
§ 4.73, Diagnostic Code 5305.  Rather, these impairments 
appear to be contemplated in the separately rated ulnar nerve 
injury.  However, that issue is not now before the Board.  

The evidence simply does not show that the gunshot wound as 
it affects Muscle Group V has resulted in severe impairment.  
The clinical findings to support such a showing have not been 
elicited despite a number of VA and private examinations that 
the veteran has undergone since filing his claim in December 
1994.  

Other signs of severe muscle disability are absent or are not 
clinically significant.  The Board notes, for example, that 
there is no X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  38 C.F.R. § 4.56(d)(4)(iii)(A).  The 
record shows that X-rays of the left arm in October 1959 
showed no definite evidence of bone pathology.  Although 
multiple minute opaque densities were seen in the left arm, 
it was felt that they resembled artifacts rather than foreign 
bodies.  X-rays of the left shoulder and elbow in August 2000 
were negative for evidence of multiple scattered foreign 
bodies.  

Nor does the record show adhesion of the postoperative scar 
to the underlying bone, with epithelial sealing over the bone 
rather than true skin covering in an area where the bone is 
normally protected by muscle.  38 C.F.R. § 
4.56(d)(4)(iii)(B).  

In August 2000, the VA neurologic examiner interpreted the 
electromyographic and nerve conduction velocity (EMG/NCV) 
studies performed at Johns Hopkins in October 1995 as normal.  
In an addendum dated in September 1998, a different VA 
examiner was essentially of the same opinion.  Although the 
examiner who administered the EMG/NCV studies in October 1995 
found some small abnormality, he was of the opinion only that 
this "may represent" mild ulnar dysfunction at the elbow.  
Even if some electrical disturbance is present, it is mild at 
best and not indicative of severe injury.  38 C.F.R. § 
4.56(d)(4)(iii)(C).  

The record shows some measurable atrophy of the involved left 
biceps muscle, but only historically and then only slightly.  
See 38 C.F.R. § 4.56(d)(4)(iii)(D).  There was no atrophy 
when the left upper arm was measured on VA examination in 
April 1995.  On examination in the Adult Neurology Clinic of 
The Johns Hopkins Hospital in September 1995, a question of 
possible muscle atrophy was shown only in the intrinsic 
muscles of the left hand.  No muscle atrophy of the left arm 
was shown on VA examinations in August 2000 or August 2001.  

The record does not show adaptive contraction of an opposing 
group of muscles as a consequence of the gunshot wound of the 
left arm.  38 C.F.R. § 4.56(d)(4)(iii)(E).  However, as 
indicated, there is questionable evidence of atrophy of the 
intrinsic muscles of the left hand, that is, of a muscle 
group not in the track of the missile.  38 C.F.R. § 
4.56(d)(4)(iii)(F).  In addition, there is evidence as early 
as the VA examination of June 1948 of fibrosis of the 
underlying biceps muscle with residuals of easy fatigability 
of the biceps.  By October 1959, there was "quite a little 
fibrosis."  Although this suggests the induration of an 
entire muscle following simple piercing by a projectile, 
38 C.F.R. § 4.56(d)(4)(iii)(G), these findings have not been 
replicated on the more recent examinations.  The recent VA 
examinations, for example, have found no thenar or hypothenar 
atrophy on the left, and no thenar atrophy was observed on VA 
examination in April 1995.  Moreover, the fibrosis noted on 
earlier examinations has not been noted on more recent 
examinations, thus suggesting that the fibrosis, initially 
described as moderate, has not resulted in any significant 
impairment beyond the mild diminution in muscle strength of 
the left arm already noted.  

The indicia of severe muscle impairment set forth in 
38 C.F.R. § 4.56(d)(4) (2001) are meant to be illustrative of 
severe injury and not conclusive of it.  The fact that a 
claimant might exhibit one or two of the symptoms of severe 
muscle injury does not make out severe injury in the absence 
of overall functional impairment showing such a degree of 
severity.  It is a basic principle of rating service-
connected disability that the rating must coordinate with the 
actual impairment of function shown.  See 38 C.F.R. § 4.21 
(2001).  The Board also observes that the current indicia of 
severe muscle injury are essentially identical to those 
contained in the provisions of 38 C.F.R. § 4.56(d) that were 
effective before July 3, 1997.  

The Board concludes that the preponderance of the evidence is 
against a rating in excess of 30 percent for residuals of a 
gunshot wound of Muscle Group V, left (major) arm.  It 
follows that the claim must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-58 (1990).  

B.  Increased (compensable) rating for scar, residual of a 
gunshot wound of Muscle Group V, left (major) arm

A rating decision dated in December 1998 granted service 
connection for a scar, residual of a gunshot wound of Muscle 
Group V, left (major) arm, and assigned a noncompensable 
rating for the disability under Diagnostic Code 7805 
effective from December 19, 1994.  However, the postoperative 
scar resulting from the service-incurred gunshot wound was 
always part and parcel of the service-connected residuals of 
that wound; the only issue was whether the residual scar was 
separately ratable in accordance with Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).  Thus, a staged rating, as 
contemplated in Fenderson v. West, 12 Vet. App. 119, 126 
(1999), is not for application on this appeal.  It is the 
more current evidence that is the most probative of the 
current severity of the residual scar.  See Francisco v. 
Brown, 7 Vet. App. at 58.  

There was indication on VA orthopedic examination in October 
1959 and on VA examination in April 1995 that the service-
connected scar was tender on palpation.  In April 1998, a 
private orthopedic surgeon noted the presence of a well-
healed retracted scar over the medial aspect of the left arm 
that "appears to show signs of tenderness on deep 
pressure."  The more recent evidence, however, does not 
replicate these findings.  In August 2000, the VA orthopedic 
examiner noted a 3.5-inch horizontal surgical scar across the 
proximal biceps but found that it was nontender.  Thus, a 
compensable rating under Diagnostic Code 7804 for a 
superficial scar that is tender and painful on objective 
demonstration is not warranted.  The recent examination also 
found that the scar was well healed and was not poorly 
nourished or ulcerated.  A 10 percent rating under Diagnostic 
Code 7803 for a superficial scar that is poorly nourished 
with repeated ulceration is therefore not for application.  
In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

Finally, the recent orthopedic examination found that the 
residual scar did not affect function or range of motion of 
the left upper extremity.  This is consistent with the 
initial post service examinations, which found that the 
residual scar was not adherent.  Although the VA examiner in 
October 1959 noted active retraction of the scar when the arm 
was flexed, more recent findings do not show any residual 
functional impairment from the service-connected scar.  See 
38 C.F.R. § 4.118, Diagnostic Code 7805.  The Board therefore 
concludes that the preponderance of the evidence is against 
the claim for a compensable evaluation for the service-
connected scar residual.  It follows that the claim must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App. at 54-58.  

C.  Secondary service connection for a left primary writing 
tremor

The service medical records are negative for complaints or 
findings of a left primary writing tremor, and the veteran 
does not contend otherwise.  Rather, he maintains that he now 
manifests a left primary writing tremor as the proximate 
result of his service-connected gunshot wound.  It is 
essentially maintained that his left primary writing tremor 
is a neurological residual of that wound.  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected disability, the veteran 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

Although the veteran's examination on separation from service 
revealed a loss of strength and grip of the left hand, 
service connection has been established for weakness of the 
left (major) ulnar nerve secondary to the service-connected 
gunshot wound.  As indicated above, this disability has been 
separately rated and encompasses the loss of strength and 
grip of the left hand observed at separation.  

The veteran complained on VA examination in July 1946 that he 
got a pain mostly when he used his left arm in writing.  
Although he complained that the gunshot wound was causing 
some paralysis, a left primary writing tremor was not found.  
This suggests that his complaint of pain mostly when he used 
his left arm in writing showed only a fatigue-pain associated 
with the service-connected muscle injury and not a true 
writing tremor.  

The veteran again complained on VA orthopedic examination in 
October 1959 that his left arm fatigued after he had been 
writing for a while.  However, a left writing tremor was not 
noted.  The diagnoses included moderate disability of the 
biceps muscle, a finding consistent with the finding on VA 
orthopedic examination in June 1948 of moderate fibrosis of 
the underlying biceps muscle with residuals of easy 
fatigability of the biceps.  

The record shows that when seen in the Adult Neurology Clinic 
of The Johns Hopkins Hospital in September 1995, the veteran 
reported that he had been well until five years previously, 
when he noted that his handwriting had become illegible.  He 
was noted to have a tremor while writing.  He also noted a 
decrease in grip and strength.  On examination, his 
handwriting was extremely poor, and he was noted to exhibit a 
very rapid tremor when writing.  He now used his right hand 
for writing, and there was no tremor on the right.  The 
examination also revealed weakness of the intrinsic muscles 
of the left hand.  He asked the neurologist whether his 
gunshot wound might have contributed to his condition.  The 
examiner diagnosed a primary writing tremor, and probable 
ulnar neuropathy.  He said that the veteran had decreased 
grip strength and decreased strength of the interosseous 
muscles of the left hand.  The examiner concluded that the 
veteran's ulnar neuropathy was most likely unrelated to his 
poor writing.  The examiner stated that the primary writing 
tremor was a disorder that usually did not progress or 
signify other underlying disorders.  

Electromyographic and nerve conduction velocity (EMG/NCV) 
studies conducted the following month did not show 
significant dysfunction of the median or ulnar nerves.  
However, there were findings that suggested the possibility 
of mild ulnar dysfunction at the elbow.  

A private orthopedic surgeon stated in March 1998 that the 
veteran took a 30-caliber machine gun bullet at the age of 20 
and now had carpal, cubital and "Arcade of Froshe" 
impingement in his left (dominant) extremity.  He noted that 
the veteran's handwriting was deteriorating and that his hand 
trembled when he tried to putt.  

Another private orthopedic surgeon observed in April 1998 
that the veteran had been having difficulty signing checks 
and that he had resorted to the use of a stamp approved by 
the bank.  A number of private consultations, it was 
reported, culminated in a diagnosis of senile tremor of the 
left hand.  The examiner noted that the veteran now had an 
equal tremor on the other side, which the examiner believed 
was probably due to age, although he was notably equivocal in 
this opinion, at one point indicating that he believed that 
all of the veteran's symptomatology was probably the sequelae 
of his service-incurred gunshot wound.  

A left writing tremor was included among the diagnoses on a 
VA orthopedic examination in June 1998, but in an addendum in 
September 1998, the examiner was of the opinion that this 
tremor was "not aggravated by the veteran's service-
connected muscle disability."  

On a VA orthopedic examination in October 1998, the veteran's 
main complaints were decreased grip strength on the left and 
an inability to write, or to hold a tennis racket or golf 
club in his left hand.  However, the examiner stated that a 
residual nerve injury could only be assessed by examining the 
results of an EMG study.  

The VA examiner in August 2000 was of the opinion that it was 
at least as likely as not that the veteran's current muscle 
weakness was related to his service-connected gunshot wound 
and that this "produces his writing difficulty and the 
difficulty with grip, grasp, fine and gross manipulations."  
However, there was no evidence of tremor on the day of 
examination.  In an addendum the following month, the 
examiner reiterated that there was no tremor of the left hand 
and that the veteran indeed manifested muscle weakness of 
Muscle Group V which represented neurological damage 
secondary to the gunshot wound of his left upper extremity.  

A VA neurologic examination in August 2001 culminated in 
diagnoses of muscle injury from machine gun fire, primary 
writing tremor, and left ulnar neuropathy.  The examiner was 
of the opinion that the writing tremor and the left ulnar 
neuropathy "are not related to his service injury."  In an 
addendum in December 2001, after reviewing the claims file, 
the examiner was of the opinion that the veteran had residual 
weakness of the left upper extremity as a result of the 
gunshot wound and that he now had "some signs" of an ulnar 
nerve neuropathy.  His main disabling problem was a primary 
writing tremor "which is a known neurological entity and 
would not be related to the injury."  

The record thus demonstrates a conflict in the evidence as to 
the etiology of the left primary writing tremor.  However, 
the most recent opinion that the primary writing tremor is 
unrelated to the service-incurred gunshot wound residuals is 
consistent with the opinion of the neurologist at Johns 
Hopkins, who indicated that the primary writing tremor was 
unrelated to any existing ulnar neuropathy.  The Johns 
Hopkins neurologist essentially stated that the writing 
tremor was a primary disorder unrelated to the nerve damage 
associated with the gunshot wound.  It is notable that an EMG 
study the following month indicated only the possible 
presence of left ulnar neuropathy, thereby suggesting that 
the left primary writing tremor, which by then was 
significant, was unrelated to any current nerve damage.  As 
one examiner noted, an EMG study was the only diagnostic test 
that could establish the presence of a true neuropathy.  The 
Board also accords somewhat more weight to the findings of 
the Johns Hopkins physician because they are the findings of 
a specialist in neurology assessing a neurologic disorder.  

The evidence thus preponderates against finding that the left 
primary writing tremor was caused or chronically worsened by 
the service-connected left ulnar nerve disability.  It 
follows that the claim for service connection for a left 
primary writing tremor secondary to residuals of a service-
incurred gunshot wound must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. at 54-58.  


ORDER

An increased evaluation for residuals of a gunshot wound of 
Muscle Group V, left (major) arm, is denied.  

An increased (compensable) evaluation for a scar, residual of 
a gunshot wound of Muscle Group V, left (major) arm, is 
denied.  

Service connection for a left primary writing tremor 
secondary to service-connected residuals of a gunshot wound 
of Muscle Group V, left (major) arm, is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

